UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7797


HENRY PERRY-BEY,

                Petitioner - Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00963-JCC-TRJ)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Perry-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry Perry-Bey seeks to appeal the district court’s

order     denying       his    pleading        construed       as      a     motion    for

reconsideration of the order denying relief on his 28 U.S.C.

§ 2254 (2006) petition.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See     28    U.S.C.     § 2253(c)(1)          (2006).          A    certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies      this     standard         by     demonstrating          that

reasonable      jurists       would    find      that    the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies       relief     on    procedural       grounds,        the     prisoner        must

demonstrate      both    that    the   dispositive           procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We    have   independently      reviewed       the    record     and       conclude    that

Perry-Bey has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with     oral    argument    because       the        facts     and     legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3